       Case 1:21-cr-00110-NGG Document 10 Filed 03/04/21 Page 1 of 1 PageID #: 39

                         MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG. JUDGE            Peggy Kuo                                    DATE :      3/4/21

DOCKET NUMBER:              21CR110(NGG)                                WebEx LOG #:         3:30-5:10

DEFENDANT’S NAME :             Jacob Daskal
                              X Present              Not Present         X Custody           Bail

DEFENSE COUNSEL:              Henry Mazurek
                                Federal Defender              CJA             X Retained

A.U.S.A:     Erin Reid & Jonathan Algor                       CLERK:       Felix Chin

INTERPRETER :                                               (Language)

X      Defendant arraigned on the : X indictment           superseding indictment        probation violation
 X      Defendant pleads NOT GUILTY to ALL counts.
 X      DETENTION HEARING Held.               X     Defendant’s first appearance.
         X     Bond set at $4,500,000                    . Defendant X released ___ held pending
               satisfaction of bond conditions.
         X     Defendant advised of bond conditions set by the Court and gave consent to the court to
               sign the bond on his behalf.
         8     Surety(ies) sworn, advised of bond obligations by the Court and gave consent to the court
               to sign the bond on their behalf.
        ____   (Additional) surety/ies to co-sign bond by
____    Temporary Order of Detention Issued. Bail Hearing set for ______________________________

       At this time, defense counsel states on the record that the defendant does not have a bail
       application / package. Order of detention entered with leave to reapply to a Magistrate
       or to the District Court Judge to whom the case will be assigned.

 X      Oral Order of Excludable Delay/Speedy Trial entered. Start 3/4/21             Stop    4/9/21

 X     Rule 5f warnings given to the Govt.        ____ Medical memo issued.

 X     Status conference set for   4/9/21             @ 10:30 am       before Judge    Garaufis

Other Rulings :    All parties appeared via video/teleconference. Dft appeared via video. Pretrial
Officer Robert Long appeared via teleconference. Dfse counsel presented a bail application with 8
sureties and 5 properties; govt opposed based on risk of flight and danger to the community; court
granted the application. 8 sureties appeared via teleconference, sworn & advised of the bond
obligations.
